Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blondin et al., US PGPUB 2018/0157354 discloses a channel can include routing traces coupled to sense circuitry located on different edges of the touch screen. FIGS. 11A-11C illustrate top views of exemplary rows of touch electrodes, where the routing traces and dummy traces are coupled to different sense circuitry according to examples of the disclosure. Touch electrodes 1102 can be coupled to sense circuitry 1106 on one side of touch screen 1100 via routing traces 1104. Touch electrodes 1108 can be coupled to sense circuitry 1116 on another side of touch screen 1100 (e.g., the opposite side of sense circuitry 1106) via routing traces 1110. In some examples, touch electrodes 1112 can be similarly coupled to sense circuitry 1106, 1116, or any other sense circuitry (or output) on touch screen 1100. It should be understood that FIGS. 11A-11C show only four touch electrodes per row for simplicity, and that a configuration with additional touch electrodes is possible.

Rowe et al., US PGPUB 2017/0262097 a capacitive sensor array comprising: a plurality of long sensor electrodes disposed as adjacent pairs in an active region; a plurality of short sensor electrodes disposed in the active region and disposed on a first side of adjacent pairs of long sensor electrodes and on a second side of adjacent pairs of long sensor electrodes, the plurality of short electrodes comprising: a first group of short sensor electrodes electrically coupled to each other, wherein short sensor electrodes on the first side and the second side of the adjacent pairs of long sensor electrodes are electrically coupled to each other by routing traces disposed at least in part in an routing region, and a second group of short sensor electrodes electrically coupled to each other, wherein short sensor electrodes on the first side and the second side of the adjacent pairs of long sensor electrodes are electrically coupled to each other by routing traces disposed at least in part in the routing region; and a plurality of bonding pads disposed in an edge region and electrically coupled to the first plurality of long sensor electrodes and the second plurality of short sensor electrodes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/23/2022